Case 1:17-cr-00044-RJJ ECF No. 90 filed 12/07/18 PagelD.439 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
UNITED STATES OF AMERICA Case No. 1:17-cr-00044
Plaintiff,
V. Hon. Robert J. Jonker

 

CHARLES AGHOGHO EJINYERE
DEFENDANT'S INITIAL PRETRIAL

Defendant. CONFERENCE SUMMARY STATEMENT

 

Defendant CHARLES AGHOGHO EJINYERE , through his/her attorney,
submits the following initial pretrial conference summary statement.

 

I. DISCOVERY

The defendant requests disclosure pursuant to Federal Rules of Evidence 404(b).

The defendant will [_] will not provide reciprocal discovery.
Il. TRIAL
The defendant requests a jury OO non-jury trial.

Ill. MISCELLANEOUS
This case may be appropriate for expedited resolution and sentencing. Defendant
CJ consents to preparation of an expedited sentencing report and waives the
applicable provisions established in Rule 32(e)(1)(2) and (f)(1)(2)(3) of the Federal
Rules of Criminal Procedure; this does not obligate defendant to plead guilty.

| Counsel for defendant is unaware at this time of any known conflict with counsel's
representation of defendant. Counsel will immediately advise the court if any such
conflict becomes known.

L1 counsel for defendant is aware of the following potential conflicts:

 

 

 

 

IV. OBLIGATIONS

Counsel for defendant acknowledges having reviewed the Obligations of Defense
Counsel section available at the court's website, www.miwd.uscourts.gov >>
Attorney Information >> Criminal Case Information.

Date December 7, 2018 s/ Larry C, Willey
Counsel for Defendant

 

(Rev. 07/27/2015)
